. USDC SDNY

Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 PageccuMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: | 4 2019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff, : 14-cv-09126 (ALC)
-against- : OPINION & ORDER
ANTHONY J. THOMPSON, ET AL.,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:
SYLLABUS

The SEC brings a civil enforcement action against Anthony Thompson, stemming from a
September 2014 criminal indictment in New York Supreme Court, involving similar conduct.
Since Thompson pleaded guilty to several counts of the indictment, he is prohibited from
challenging, in this civil action, anything covered by his guilty plea in the criminal case.
Thompson pleaded guilty to conduct related to specific entities; therefore, he is only estopped
from challenging conduct concerning those specific entities.

PROCEDURAL HISTORY

Plaintiff, the Securities and Exchange Commission (hereinafter, the “SEC” or
“Plaintiff’), alleges that Defendant Anthony Thompson! (hereinafter, “Defendant” or “Mr.
Thompson”) violated Section 10(b) and 10b-5 of the Securities Exchange Act of 1934
(“Exchange Act”) as well as Section 17(a) and Section 17(b) of the Securities Act of 1933

(“Securities Act”) by way of five illegal penny stock “pump-and-dump” schemes. The SEC

 

' Jay Fung and Eric Van Nguyen are also named Defendants in this case. However, the disposition of this Motion
does not pertain to them.

 

 
Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 Page 2 of 17

initiated this case on the heels of the criminal prosecution of Mr. Thompson in Florida (the
“Florida Action”).

The procedural history of this case is long and circuitous. The SEC filed their original
Complaint on November 17, 2014. ECF No. 1. On January 23, 2015, Judge Katherine B. Forrest
stayed the action to allow for the parallel criminal proceedings to run their course in state court.
ECF No, 20.

Following the stay, Mr. Thompson filed a Motion to Dismiss on August 15, 2016. ECF
Nos. 42-44. Upon receiving Mr. Thompson’s Motion to Dismiss, Judge Forrest noted that Mr.
Thompson cited to the evidentiary record in his supporting brief. ECF No. 47. Accordingly,
Judge Forrest converted the Motion to Dismiss into a Motion for Summary Judgment pursuant to
Federal Rule of Civil Procedure 12(d).? Id. The SEC opposed Mr. Thompson’s Motion on
October 20, 2016. ECF No. 53. After a brief delay, Mr. Thompson replied to Plaintiff's
Opposition on January 27, 2017. ECF No. 58. On March 2, 2017, Judge Forrest issued an
Opinion and Order denying Mr. Thompson’s Motion for Summary Judgment. ECF No. 64
(“Forrest Opinion”).

Following the issuance of her Opinion, Plaintiff submitted a Status Update on October
30, 2017. ECF No. 75. In the Status Update, the Parties indicated that Mr. Thompson entered
into a plea agreement thus resolving the criminal charges against him. Jd. In light of Mr.

Thompson’s plea agreement, Judge Forrest scheduled a Status Conference to discuss discovery,

 

2 Defendant’s first Motion for Summary Judgment sought to dismiss the action on three grounds: (1) Defendant
claimed that the current action was barred in its entirety by the Florida Action under principles of res judicata; (2)
Defendant argued that the SEC should be obligated to settle the charges against him under principles of New York
contract law or promissory estoppel; and (3) Defendant alleged that the SEC failed to allege securities laws
violations against him as a matter of law. See Forrest Opinion pp. 1-2.

2

 
Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 Page 3 of 17

among other things. ECF Nos. 76-77. On December 11, 2017, Mr. Thompson answered the
Complaint. ECF No. 80. The Parties then proceeded with discovery under the guidance of Judge
Forrest.

On September 20, 2018, this case was reassigned to the undersigned. See ECF. This
Court scheduled a Status Conference for October 5, 2018. ECF No. 108. After an additional
Status Conference, held on January 8, 2019, this Court set forth a briefing schedule for Plaintiffs
pending Motion for Partial Summary Judgment. ECF No. 115. Following an extension of time,
Plaintiff filed a Motion for Partial Summary Judgment, along with supporting documents, on
February 15, 2019, ECF Nos. 119-123. Mr. Thompson opposed Plaintiffs Motion on March 13,
2019. ECF Nos. 127-130. The SEC replied on March 22, 2019.

Plaintiff's Motion is deemed fully briefed. After careful consideration, Plaintiff's Motion
for Partial Summary Judgment is hereby GRANTED, in part, and DENIED, in part.

BACKGROUND?

Although the Court assumes familiarity with the facts in this case, a summary is helpful
for the disposition of this Motion. Further, although Plaintiff's Rule 56.1 Motion and
Defendant’s Response and Counterstatement of Material Facts in Dispute are almost exclusively
comprised of just that — disputed facts — the Parties are generally in agreement regarding the facts
relevant to the pending narrowly-focused motion.

In its Complaint, the SEC paints an intricate picture of a series of securities law violations

relating to five penny stock issuers. See Complaint, ECF No. 1 (“‘Compl.”). The SEC alleges that

 

3 For a more detailed recitation of the factual background in this case, see Judge Forrest’s Opinion dated March 2,
2017. ECF No. 64.

 
Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 Page 4 of 17

Mr. Thompson, among others, sought to pump up the stock value of Blast Applications, Inc.
(“Blast”), Smart Holdings, Inc. (“Smart Holdings”), Blue Gem Enterprise, Inc. (“Blue Gem”),
Lyric Jeans, Inc. (“Lyric”), and Mass Hysteria Entertainment Company, Inc. (“Mass Hysteria”)
so they could then dump their shares on unsuspecting investors. Id.

Although disputed, Plaintiff alleges that each pump-and-dump scheme employed four
common components.’ Pl. 56.1 ff 21-26. First, Mr. Thompson acquired a significant amount of
the shares of the issuer. Jd. § 22. Second, Mr. Thompson distributed misleading information
through the controlled entities aimed at increasing demand for the various issuers. Jd. {J 23-24.
Third, Mr. Thompson made misrepresentations in the materials disseminated. Jd. § 25. Fourth,
and to complete the scheme, Mr. Thompson sold his shares at the artificially elevated price
leading to a crash in value. Jd. J 26. Plaintiffs Complaint contains similar allegations for Blast,
Blue Gem, Lyric, Smart Holdings, and Mass Hysteria, claiming that Mr. Thompson obtained “at
least $2,374,873.61” via the alleged schemes. Id. 28-43.

The SEC’s Complaint stems from Mr. Thompson’s September 2014 indictment in the
case entitled People of New York v. Thompson, Indictment No. 3853-201412-CR-127
(hereinafter, the “Indictment” or “Criminal Action”). Pl.’s Rule 56.1 Supp. Mot. § 1, ECF No.
123 (“PI. 56.1”); Resp. Pl.’s 56.1 § 1, ECF No. 131 (Resp. 56.1”). Much like the instant
Complaint, the Indictment charged Mr. Thompson “with numerous violations of state criminal

law with respect to nine penny stock issuers, including the five issuers identified in the SEC

 

4 ur. Thompson denies that the transactions in which he participated were part of a common scheme and disputes
the alleged monetary gains. Resp. 56.1 §§ 8-18.

 
Case 1:14-cv-09126-ALC Document 136 Filed 09/27/19 Page 5 of 17

Action — Blast, Blue Gem, Mass Hysteria, Lyric and Smart Holdings ...” Pl. 56.1 § 2; Resp. 56.1
q 1; Compl. § 1.

While the Indictment asserted eighty-five charges against Mr. Thompson, only two are
relevant to these proceedings. Pl. 56.1 § 3; Resp. 56.1 § 1. The Second Count of the Indictment
charged Mr. Thompson with engaging in a “scheme to defraud” in the first degree — a violation
of Penal Law § 190.65(1)(a). Pl. 56.1 9 6; Resp. 56.1 § 1. Count Two reads as follows:

“The defendant[] Anthony Thompson ..., in the County of New York and
elsewhere, during the period from on or about April 3, 2009 to on or about
June 1, 2012, engaged in a scheme constituting a systematic ongoing course
of conduct with intent to defraud 10 or more persons and to obtain property
from 10 or more persons by false and fraudulent pretenses, representations
and promises, and so obtained property from one or more such persons.”

Pizzani Decl. Ex A p. 2, ECF No. 120 (“Indictment”).
Count Twelve of the Indictment charged Mr. Thompson with securities fraud — a
violation of General Business Law § 352-c(5). It reads:

“The defendant[] Anthony Thompson, ... in the County of New York and
elsewhere, during the period from on or about July 1, 2009 to on or about
February 28, 2010, intentionally engaged in a scheme constituting a
systematic ongoing course of conduct with intent to defraud 10 or more
persons and to obtain property from 10 or more persons by false and
fraudulent pretenses, representations, and promises and so obtained
property from one or more such persons while engaged in inducing and
promoting the issuance, distribution, exchange, sale, negotiation and
purchase of securities, to wit, the stock of Blue Gem Enterprise, Inc.
(BGEM).”

Indictment pp. 8-9.
It is undisputed that, on or around September 27, 2017, Mr. Thompson entered into a

written plea agreement (“Plea Agreement”). Pl. 56.1 § 8; Resp. 56.1 J 2; see Pizzani Decl. Ex C

 
Case 1:14-cv-09126-ALC Document 136 Filed 09/27/19 Page 6 of 17

(“Plea”). Mr. Thompson pleaded guilty to Count Two, Count Twelve, and Count Forty-Six> of
the Indictment. Pl. 56.1 4 9; Resp. § 2; Plea. The Plea Agreement states:

“The Defendant agrees to plead guilty under New York County Indictment
Number 3853/2014 to: Scheme to Defraud in the First Degree, under count
2 of the Indictment, a class E felony, in violation of Penal Law §
190.65(1)Q; violation of General Business Law § 352-c(5), under count 12
of the Indictment, a class E felony; and violation of General Business Law
§352-c(5), under count 46 of the Indictment, a class E felony.”

Plea. p. 1. At an appearance in front of The Honorable Ellen Biben, Mr. Thompson affirmed his
acceptance of the Plea Agreement via allocution. Pizzani Decl. Ex D (“Plea Hr’g”). In his own
words, Mr. Thompson stated:

“During the period from April 2009, and continuing through 2012, I

participated in transactions with Kevin Sethgy (sic, phonetic spellings) that

he and others related to Stock and Recycle Tech and Blue Gem Enterprises.

Specifically, I agreed to conduct promotional complaints relating to stock of

those companies, and I engaged in newsletter promotions that resulted in

increases in volume of trading and the price of those stocks and did this as a

part of the scheme intended to defraud ten or more investors, and |

participated in transactions in order to obtain property and did obtain

property as a result of those transactions.”
Plea Hr’g 8:1-12. Assistant United States Attorney, Brian Kudon, requested clarification that the
transactions did, in fact, occur in New York County and elsewhere, which Mr. Thompson
confirmed. Jd. 8:13-15. The Court then asked if any further allocution was necessary, to which

Mr. Kudon replied, “I think we’re good, your Honor,” and “No, your Honor.” Jd. 8:16-19.

Justice Biben also inquired as to whether the Plea Agreement was acceptable to the People, to

 

> Count Forty-Six states that Mr. Thompson, “in the County of New York and elsewhere, during the period from on
or about January 1, 2019 to on or about April 1, 2010, intentionally engaged in a scheme constituting a systematic
ongoing course of conduct with intent to defraud 10 or more persons and to obtain property from 10 or more persons
by false and fraudulent pretenses, representations, and promises and so obtained property from one or more such
persons while engaged in inducing and promoting the issuance, distribution, exchange, sale, negotiation and

purchase of securities, to wit, the stock of Recycle Tech, Inc. (RCYT).” Indictment p. 31.

6

 
Case 1:14-cv-09126-ALC Document 136 Filed 09/27/19 Page 7 of 17

which Mr. Kudon replied, “It is, your Honor.” Jd. 8:20-21. Shortly thereafter, on January 4,
2019, the court sentenced Mr. Thompson to one year in jail on each of the three counts, to run
concurrent with each other. Pl. 56.1 4 12-14; Resp. Pl. 4 4.

The Parties do not dispute the applicability of the Plea Agreement to Count Twelve and
Count Forty-Six of the Indictment —the Counts involving Blue Gem and Recycle Tech,
respectively. Pl. 56.1 4 9; Resp. 56.1 { 2. However, the Parties do dispute the breadth and
application of Count Two, with the SEC alleging that Count Two relates to “the entirety of the
scheme involving all nine issuers.” Pl. 56.1 6. Mr. Thompson, on the other hand, claims that
Count Two applies “to only two of the transactions that were referenced in the Indictment:
Recycle Tech and Blue Gem.” Resp. 56.1 § 1. Mr. Thompson posits that “at no time did he plead
guilty to or admit any wrongdoing in relation to any other transaction including Lyric Jeans,
Mass Hysteria, Smart Holdings or Blast Applications.” Resp. 56.1 { 4.

This contested isstie stems from Mr. Thompsons vigorous denial of any alleged violation
of federal securities laws as they apply to any penny stock entity other than Blue Gem and
Recycle Tech. Resp. 56.1 § 5.

STANDARD OF REVIEW

Under Fed. R. Civ. P. 56, summary judgment is proper where admissible evidence in the
form of affidavits, deposition transcripts, or other documentation demonstrates the absence of a
genuine issue of material fact and one party’s entitlement to judgment as a matter of law. See
Viola v. Philips Med. Sys. of N. Am., 42 F.3d 712, 716 (2d Cir. 1994). The moving party has the
burden “to demonstrate that no genuine issue respecting any material fact exists.” Gallo v.

Prudential Residential Servs., Ltd. P’Ship, 22 F.3d 1219, 1223 (2d Cir. 1994). “Where the

 
Case 1:14-cv-09126-ALC Document 136 Filed 09/27/19 Page 8 of 17

moving party demonstrates the absence of a genuine issue of material fact, the opposing party
must come forward with specific evidence demonstrating the existence of a genuine dispute of
material fact.” Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011) (citations omitted).
There is no issue of material fact where the facts are irrelevant to the disposition of the matter.
See Chartis Seguros Mexico, S.A. de C.V. v. HLI Rail & Rigging, LLC, 967 F. Supp. 2d 756, 761
(S.D.N.Y. 2013); see also Anderson y. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (holding
that a fact is material if it would “affect the outcome of the suit under governing law’), An issue
is genuine “if the evidence is such that a reasonable jury could return a verdict for the non-
moving party.” Anderson, 477 U.S. at 248.

In deciding a summary judgment motion, courts must construe the evidence in the light
most favorable to the non-moving party and draw all reasonable inferences in its favor. Niagara
Mohawk Power Corp. v. Jones Chemical Inc., 315 F.3d 171, 175 (2d Cir. 2003). Courts may not
assess credibility nor may they decide between conflicting versions of events, because those
matters are reserved for the jury. Jeffreys v. City of New York, 426 F.3d 549, 553-54 (2d Cir.
2005). However, “[t]he mere existence of a scintilla of evidence in support of the plaintiff's
position will be insufficient; there must be evidence on which the jury could reasonably find for
the plaintiff.” Jd. (quoting Anderson, 477 U.S. at 252).

DISCUSSION

Plaintiff moves for summary judgment on one concise issue. Plaintiff claims that
“Thompson’s conviction on the basis of his plea provides the legal basis, under the doctrine of
collateral estoppel, for summary judgment” pertaining to two Counts: first, Count Two, the

scheme to defraud under New York Penal Law § 190.65(1)(5); and second, Count Twelve, the

 
Case 1:14-cv-09126-ALC Document 136 Filed 09/27/19 Page 9 of 17

violation of the New York Martin Act, General Business Law § 352-c(5). Pl. Mem. Supp. Mot.
p. 5, ECF No. 122 (“PI Mem.”).
I. Collateral Estoppel
“Under the doctrine of collateral estoppel, when an issue of ultimate fact has once been

determined by a valid and final judgment, that issue cannot again be litigated between the same
parties in any future lawsuit.” U.S. v. U.S. Currency in Amount of $119,984.00, More or Less,
304 F.3d 165, 172 (2d Cir. 2002) (citing Schiro v. Farley, 510 U.S. 222, 232 (1994)) (internal
quotations omitted). The principles of collateral estoppel dictate that a judgment in a prior
proceeding bars a party, and those similarly situated, from relitigating an issue if four
prerequisites have been satisfied:

(1) the issues in both proceedings are identical, (2) the issue in the prior

proceeding was actually litigated and actually decided, (3) there was a full

and fair opportunity to litigate in the prior proceeding, and (4) the issue

previously litigated was necessary to support a valid and final judgment on
the merits.

N.L.R.B. v. Thalbo Corp., 171 F.3d 102, 109 (2d Cir. 1999).

Courts are generally in agreement that “a criminal conviction, whether by a jury verdict
or guilty plea, constitutes estoppel in favor of the United States in subsequent civil proceedings
as to those matters determined by judgment in the criminal case.”° Securities and Exchange
Commission vy. Afriyie, 2018 WL 6991097, at *4 (S.D.N.Y. Nov. 26, 2018); see US. S.E.C. v.
Monarch Funding Corp., 1996 WL 348209, at *4 (S.D.N.Y. June 24, 1996) (“Whether

established at plea allocution or at trial, all facts material to the conviction bind the criminal

 

6 “The Government bears a higher burden of proof in the criminal than in the civil context and consequently may
rely on the collateral estoppel effect of a criminal conviction in the subsequent civil case.” Gelb v. Royal Globe Ins.
Co., 798 F.2d 38, 43 (2d Cir. 1986).

 

 

 
Case 1:14-cv-09126-ALC Document 136 Filed 09/27/19 Page 10 of 17

defendant in later civil litigation.”). As long as a “conviction by guilty plea establishes the
requisite elements of securities fraud,” a defendant in a civil action is estopped from challenging
their liability under Section 10(b) and Rule 10(b)-5 of the Exchange Act and Section 17(a) of the
Securities Act. SE.C. v. Glantz, 2009 WL 3335340, at *4 (S.D.N.Y. Oct. 13, 2009). It is the
burden of the party asserting collateral estoppel based on a guilty plea to show “precisely which
facts the plea establishes.” Goodridge v. Harvey Group Inc., 728 F.Supp. 275, 279 (S.D.N.Y.
1990). “Where there is a plea allocution, as in this case, the court must examine the plea
allocution” in determining whether collateral estoppel applies. S.E.C. v. 800america.com, Inc.,
2006 WL 3422670, at *3 (S.D.N.Y. Nov. 28, 2006); see S.E.C. v. Namer, 2004 WL 2199471, at
#4 (S.D.N.Y. Sept. 30, 2004); S.E.C. v. Tee to Green Golf Parks, Inc., 2011 WL 147862, at *8
(S.D.N.Y. Jan. 18, 2011).

a. The Issues in the Underlying Criminal Action and the Instant Civil Action
are Identical

i. Scheme to Defraud
It is undisputed that Mr. Thompson pleaded guilty to Count Two of the indictment — a

scheme to defraud in the first degree. Pl. 56.1 § 8; Resp. 56.1 | 2. A scheme to defraud is
committed by a person who:

“engages in a scheme constituting a systematic ongoing course of conduct

with intent to defraud ten or more persons or to obtain property from ten or

more persons by false or fraudulent presences, representations, or promises,

and so obtains property from one or more of such persons.”

N.Y. Penal Law § 190.65(1)(a); see Hayes v. Lee, 2015 WL 5943677, at *40, n.9 (S.D.N.Y. Oct.

13, 2015). Plaintiff argues that the elements necessary to sustain a conviction for a scheme to

10

 

 
Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 Page 11 of 17

defraud “are legally and factually similar enough” to the elements necessary to the charges
brought by Plaintiff for collateral estoppel to apply. Pl. Mem. p. 8.

Plaintiff's Complaint alleges that Mr. Thompson violated Section 10(b) and Rule 10b-5
of the Exchange Act. See Compl. In order to establish a violation of Section 10(b) and Rule 10b-
5, the SEC must demonstrate the following four elements: that the defendant “(1) in the offer or
sale, or in connection with the purchase or sale, (2) of securities, (3) made untrue statements of
material fact or omitted disclosure of material fact, (4) with scienter.”” Glantz, 2009 WL
3335340, at *4 (quoting SEC v. Opulentica, LLC, 479 F.Supp.2d 319, 327 (S.D.N.Y. 2007)); see
SEC v. Frohling, 851 F.3d 132, 136 (2d Cir. 2016) (quoting SEC v. Pentagon Capital
Management PLC, 725 F.3d 279, 285 (2d Cir. 2013) (Section 10(b) and Rule 10b-5 are violated
if a defendant “(1) made a material misrepresentation or a material omission as to which he had a
duty to speak, or used a fraudulent device; (2) with scienter; (3) in connection with the purchase
or sale of securities.”)).

Plaintiffs Complaint also alleges that Mr. Thompson violated Section 17(a) of the
Securities Act. See Compl. “The courts of this District have noted, for collateral estoppel
purposes, the overlap between claims under [S]ection 17(a) and those under [S]ection 10(b) and
Rule 10b-5.” Namer, 2004 WL 2199471, at *3; see S.E.C. v. Shehyn, 2010 WL 3290977, at *5
(S.D.N.Y. Aug. 9, 2010) (quoting Monarch Funding, 192 F.3d at 308 (“The Court of Appeals
has held that essentially the same elements are required under Section 17(a) (1)-(3) as under

Section 10(b) and Rule 10b-5 in connection with the offer or sale of a security.”)). Under Section

 

7 “A false statement is made with the requisite scienter if it was made with the intent to deceive, manipulate, or
defraud.” SEC v. Frohling, 851 F.3d 132, 136 (2d Cir. 2016) (quoting SEC v. Obus, 693 F.3d 276, 286 (2d Cir.
2012)) (internal quotations omitted).

1]

 
Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 Page 12 of 17

17(a)(1), the SEC must allege that Mr. Thomson “directly or indirectly used any device, scheme,
or artifice to defraud in the offer or sale of securities.” SEC v. Sayid, 2018 WL 357320, at *3
(S.D.N.Y. Jan. 10, 2018).

As noted, Mr. Thompson pleaded guilty to violations of Penal Law § 1990.65(1)(a) thus
conceding that he (1) engaged in a scheme constituting a systematic ongoing course of conduct,
(2) intended to defraud ten or more persons to obtain or to obtain property from ten or more
persons, (3) by false or fraudulent pretenses, representations, or promises, and (4) and so
obtained property for one or more such persons. PI. 56.1 8; Resp. 56.1 2. These elements are
identical to those required for violations of Section 10(b) and 10b-5 of the Exchange Act as well
as Section 17(a) of the Securities Act. See Glantz, 2009 WL 3335340, at *4; Namer, 2004 WL
2199471, at *3.

ii. Martin Act Violation

It is also undisputed that Mr. Thompson pled guilty to Count Twelve of the Indictment —
securities fraud in violation of General Business Law § 352-c(5). Pl. 56.1 § 9; Resp. 56.1 4/2.
Under General Business Law § 352-c(5), also known as the Martin Act:

“Any person, partnership, corporation, company, trust or association, or any
agent or employee thereof who intentionally engages in any scheme
constituting a systematic ongoing course of conduct with intent to defraud
ten or more persons or to obtain property from ten or more persons by false
or fraudulent pretenses, representations or promises, and so obtains property
from one or more of such persons while engaged in inducing or promoting
the issuance, distribution, exchange, sale, negotiation or purchase of any
securities or commodities, as defined in this article, shall be guilty of a class
E felony.”

N.Y. Gen. Bus. Law § 352-c(5). As illustrated above, the elements of a Martin Act violation are

essentially the same as those pertaining to a scheme to defraud. As part and parcel of his guilty

12

 

 
Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 Page 13 of 17

plea, Mr. Thompson admitted to (1) intentionally engaging in a scheme constituting a systematic
ongoing course of conduct, (2) with intent to defraud ten or more persons and to obtain property
from ten or more persons, (3) by false and fraudulent pretenses, representations, and promise,
and (4) and so obtained property from one or more such persons while engaged in inducing and
promoting the issuance, distribution, exchange, sale, negotiation and purchase of securities, to
wit, the stock of Blue Gem. See Pl. 56.1 9 7; Resp. 56.1 § 2. Once again, these elements are
identical to those required by Section 10(b) and 10b-5 of the Exchange Act as well as Section
17(a) of the Securities Act. See Glantz, 2009 WL 3335340, at *4; Namer, 2004 WL 2199471, at
*3.,
b. Plaintiff has Satisfied the Remaining Elements of Collateral Estoppel
As the Court has demonstrated, the issues presented in the Underlying Action and the
instant case are identical, as both involve securities fraud violations and the necessary elements
are sufficiently similar. Monarch Funding, 192 F.3d at 308. Furthermore, Defendant does not
dispute that he had a full and fair opportunity to litigate the Criminal Action. See Thablo, 171
F.3d at 109. Mr. Thompson elected to plead guilty, and his guilty plea to a scheme to defraud as
well as violations of the Martin Act was necessary to support the final judgment. Jd. Mr.
Thompson cannot deny these facts in the instant civil action. As such, his guilty plea to Count
Two and Count Twelve of the indictment establishes his violation of Section 10(b) and Rule
10b-5 of the Exchange Act as well as Section 17(a) of the Securities Act.
II. Mr. Thompson’s Plea Allocution
While Mr. Thompson is collaterally estopped from relitigating the alleged security

violations outlined above, he is only precluded from doing so in accordance with the violations

13

 

 
Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 Page 14 of 17

he pleaded guilty to. The Court now turns to Mr. Thompson’s allocution to determine the extent
to which Mr. Thompson is collaterally estopped. See Plea Hr’g.
As stated, on September 27, 2017, Mr. Thompson entered a plea of guilty to Count Two,

Count Twelve, and Count Forty-Six, “in full satisfaction of the indictment.” Jd. 3:1-4, The court
proceeded to ask Mr. Thompson questions, to which he gave answers. See Plea Hr’g. When
asked for his allocution, Mr, Thompson stated the following:

“During the period from April 2009, and continuing through 2012, I

participated in transactions with Kevin Sethgy (sic, phonetic spellings) that

he and others related to Stock and Recycle Tech and Blue Gem Enterprises.

Specifically, I agreed to conduct promotional complaints relating to stock of

those companies, and I engaged in newsletter promotions that resulted in

increases in volume of trading and the price of those stocks and did this as a

part of the scheme intended to defraud ten or more investors, and I

participated in transactions in order to obtain property and did obtain

property as a result of those transactions.”
Plea Hr’ g 8:1-12. Following Mr. Thompson’s statement, the court asked if any further allocation
was necessary, to which the Government stated, “no.” Jd. 8:16-19. The court also queried
whether the Plea Agreement was acceptable to the people. Jd. 8:20-21. The Government stated
that it was. Id.

Mr. Thompson’s plea allocution fails to specify which entities, aside from Recycle Tech

and Blue Gem, any false statements or schemes to defraud pertain to. See Goodridge, 728
F.Supp. at 281 (stating that a plea allocution failed to specify which tax tables were falsified);
Gordon v. Sonar Capital Management LLC, 116 F.Supp.3d 360, 366 (S.D.N.Y. 2015) (“[T]he
criminal information to which Freeman pleaded guilty [as well as his plea allocution] set forth

only general allegations that Freeman engaged in insider trading during the period of about 2006-

2010 ... [and] it does not provide sufficient detail for the Court to determine whether the conduct

14

 
Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 Page 15 of 17

that Freeman admitted pertained to Sigma.”). The plea allocution does not establish the requisite
elements of securities fraud as to the other four entities contemplated by Plaintiff in this case:
Blast, Smart Holdings, Lyric, and Mass Hysteria. See Compl. § 1. Thus, the SEC has failed to
demonstrate the precise facts which the plea establishes, and thus are unable to demonstrate the
absence of any genuine issue of material fact relating to the scope of the plea agreement entered
into by Mr. Thompson. See Goodridge, 728 F.Supp. at 279; Gallo, 22 F.3d at 1223.

I. DISGORGEMENT & FEES

Plaintiff also seeks disgorgement in the amount of $2,374,873.61 as well as $150,000 in
penalties per violation of federal securities law. Pl. Mem. pp. 14-20.

“The district court has broad discretion not only in determining whether or not to order
disgorgement but also in calculating the amount to be disgorged.” S.E.C. v. Contorinis, 743 F.3d
296, 301 (2d Cir. 2014) (quoting SEC v. First Jersey Sec., Inc., 101 F.3d 1450, 1474-75 (2d Cir.
1996)). The primary purpose of an order of disgorgement is to deprive wrongdoers of their ill-
gotten gains. S.E.C. v. Fischbach Corp., 133 F.3d 170, 175 (2d Cir. 1997). Disgorgement is an
equitable remedy, and a court need only determine a “reasonable approximation” of profits
gained from securities law violations in rendering such an award. See S.E.C. v. Wyly, 56
F.Supp.3d 394, 403 (S.D.N.Y. 2014).

In addition to disgorgement, the Securities Act and the Exchange Act “authorize
‘imposition of civil financial penalties.” S.E.C. v. World Information Technology, Inc., 590
F.Supp.2d 574, 578 (S.D.N.Y. 2008). Once again, courts have discretion in determining whether

the imposition of fees or penalties is necessary in any particular case. See S.E.C. v. Berkey, 374

15

 

 
Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 Page 16 of 17

F.Supp.3d 355, 359-60 (S.D.N.Y. 2019) (quoting S.E.C. v. Amerindo Inv. Advisors Inc., 2014
WL 2112032, at *12 (S.D.N.Y. May 6, 2014)).

Upon review, the Court finds the imposition of disgorgement and penalties to be
premature at this stage in the litigation. As stated, questions remain as to the extent of
Defendant’s involvement with four entities named in the Complaint: Blast, Smart Holdings,
Lyric, and Mass Hysteria. See Compl. § 1. The answers to those questions will impact the
amount of disgorgement or the tier of penalties imposed by the Court, if any.® As such, a ruling
on disgorgement and fees is not appropriate at this time.

CONCLUSION

In sum, Defendant’s criminal guilty plea and conviction establishes that Defendant
violated Section 17(a) of the Securities Act and Section 10(b) and 10b-5 of the Exchange Act in
regards to two penny stock companies: Blue Gem Enterprise, Inc. and Recycle Tech. As such,
Defendant is collaterally estopped from relitigating those issues, and Plaintiff's Motion for
Partial Summary Judgment is GRANTED, in part. Defendant is not collaterally estopped from
litigating those issues not previously determined. As such, Plaintiffs Motion for Partial
Summary Judgment is DENIED as to all entities other than Blue Gem Enterprises, Inc., and

Recycle Tech.

 

8 Regarding disgorgement, the Court must consider the total amount by which Mr. Thompson was unjustly
enriched. See Contorinis, 743 F.3d at 301. Regarding fees, the Court must weigh, “(1) the egregiousness of the
defendant’s conduct; (2) the degree of the defendant’s scienter; (3) whether the defendant’s conduct created
substantial losses or the risk of substantial losses to other persons; (4) whether the defendant’s conduct was isolated
or recurrent; and (5) whether the penalty should be reduced due to the defendant’s demonstrated current and future
financial condition.” Berkey, 374 F.Supp.3d at 360.

16

 
Case 1:14-cv-09126-ALC Document136 Filed 09/27/19 Page 17 of 17

In terms of disgorgement and fees, at this time, the Court finds it improper and premature
to order disgorgement or impose penalties. As such, Plaintiffs request for disgorgement and fees
is DENIED, without prejudice.

SO ORDERED.

Dated: September 27, 2019
New York, New York Adan yg Cimy

ANDREW L. CARTER, JR.
United States District Judge

17

 
